DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 20 October 2021 has been entered.  Claims 1, 3-11, and 12-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Jodie J. Spade on 04 November 2021.  The application has been amended as follows: 

Claim 1 (Examiner Amended) A method, comprising:

determining a position of a second device relative to the display screen of the first device, wherein 
the determining a position comprises using at least one of: touch-based technology and an image capture device, and wherein 
the determining a position comprises determining an orientation and a location of the second device relative to an object of the graphical content displayed on the display screen of the first device; 
selecting a portion of the object displayed on the display screen of the first device, wherein 
the selecting a portion comprises identifying the portion of the object displayed on the display screen of the first device that corresponds to and is within an outline, identified based upon the determined position, of the second device with respect to the display screen of the first device and copying an image of the portion of the object that corresponds to and is within the outline, wherein 
the selecting a portion comprises providing a selection indicator, on the display screen of the first device, identifying the portion of the object to be selected; and 
 transferring, responsive to receiving a transfer indication, the image of the portion of the object within the selected portion to one or more devices, wherein 
the transferring comprises storing the selected portion of the graphical content on the one or more devices.

Claim 11 (Examiner Amended) An information handling device, comprising: 
a display screen; 
one or more processors; 
a memory storing instructions accessible to the one or more processors, the instructions being executable by the one or more processors to: 
display graphical content on the display screen of the information handling device, the graphical content comprising at least one object; 

to determine comprises using at least one of: touch-based technology and an image capture device, and wherein 
to determine comprises to determine an orientation and a location of the second device relative to an object of the graphical content displayed on the display screen of the information handling device; 
select a portion of the object displayed on the display screen of the information handling device,
wherein to select a portion comprises identifying the portion of the object displayed on the display screen of the information handling device that corresponds to and is within an outline, identified based upon the determined position, of the second device with respect to the display screen of the information handling device and copying an image of the portion of the object that corresponds to and is within the outline, wherein 
the selecting comprises providing a selection indicator, on the display screen of the information handling device, identifying the portion of the object to be selected; 
transfer, responsive to receiving a transfer indication,[[t]] the image of the portion of the object within the selected portion to one or more devices, wherein 
the transferring comprises storing the selected portion of the graphical content on the one or more devices.

Claim 20 (Examiner Amended) A program product, comprising: 
a storage medium having computer readable program code stored therewith, the computer readable program code comprising: 
computer readable program code that displays graphical content on a display screen of a first device, the graphical content comprising at least one object; 
computer readable program code that determines a position of a second device relative to the display screen of the first device, wherein 
the computer readable program code that determines comprises using at least one of: touch-based technology and an image capture device, and wherein 

computer readable program code that selects a portion of the object displayed on the display screen of the first device, wherein 
the selecting a portion comprises identifying the portion of the object displayed on the display screen of the first device that corresponds to and is within an outline, identified based upon the determined position, of the second device with respect to the display screen of the first device and copying an image of the portion of the object that corresponds to and is within the outline, wherein 
the selecting a portion comprises providing a selection indicator, on the display screen of the first device, identifying the portion of the object to be selected; and 
computer readable program code that transfers, responsive to receiving a transfer indication, the image of the portion of the object within the selected portion to one or more devices, wherein 
the transferring comprises storing the selected portion of the graphical content on the one or more devices. 

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a method comprising;
identifying a portion of an object displayed on a first device that is within an outline of a second device; 
providing a selection indicator, on the display screen of the first device, identifying the portion of the object to be selected.

Claim 11 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 

select a portion of an object displayed on the display screen of the information handling device within an outline of the second device; 
providing a selection indicator, on the display screen of the information handling device, identifying the portion of the object to be selected.

Claim 20 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a program product, configured to
identify a portion of an object displayed on a first device that is within an outline of the second device; 
providing a selection indicator, on the display screen of the first device, identifying the portion of the object to be selected.

The most relevant art is Robertson (US 2008/0150921) and Park (US 2012/0208466) which teach using a second device to select graphical content displayed on a first device. 
Robertson does not teach providing an indicator on the display screen of the first device indicating the portion of the object selected.
Park does not teach selecting the portion of a displayed object that is within an outline of the second device.
Neither Robertson nor Park teach providing a selection indicator on the first screen that represents the portion of an object to be selected.
Neither Robertson nor Park teach the selection indicator is associated with an outline of the second device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694  


/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694